Citation Nr: 1621218	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-21 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected lumbosacral strain with radiculopathy, currently evaluated as 10 percent disabling prior to July 24, 2008, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military duty from December 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  In July 2014, the Board remanded the claim for additional development.  

In November 2014, the Appeals Management Center (AMC) granted the Veteran's claim, to the extent that it assigned a 20 percent rating, with an effective date of July 24, 2008.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to July 24, 2008, the Veteran's service-connected lumbosacral strain with radiculopathy is not shown to have been productive of forward flexion of the thoracolumbar spine not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  As of July 24, 2008, the Veteran's service-connected lumbosacral strain with radiculopathy is shown to have been productive of pain, but not flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.





CONCLUSIONS OF LAW

1.  Prior to July 24, 2008, the criteria for a rating in excess of 10 percent for service-connected  lumbosacral strain with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).

2.  As of July 24, 2008, the criteria for a rating in excess of 20 percent for service-connected lumbosacral strain with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his service-connected lumbar L5-L6 spondylolisthesis.

In February 1977, the RO granted service connection for lumbosacral strain, evaluated as 10 percent disabling.  Thereafter, the RO, and on one occasion, the Board, denied a number of claims for an increased rating, most recently in June 1992.  In each case, there was no appeal, and the decision became final.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014 & Supp. 2015).  

In September 2008, the Veteran filed a claim for an increased rating.  In April 2009, the RO denied the claim.  The Veteran has appealed.  

With regard to the history of the disability in issue, the Veteran was treated for back pain during service as early as 1973.  Although a back disorder was not noted in his July 1975 separation examination report, he complained of recurrent back pain at that time.  Following separation from service, a March 1992 VA examination report noted degenerative joint disease, with interspace narrowing at L3-4, and L4-5, and chronic postural lumbar strain.  See 38 C.F.R. § 4.1 (2015).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), these disorders are rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), and that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., September 2014 and November 2015 VA back disability benefits questionnaires (DBQs).  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Prior to July 24, 2008

In November 2014, the AMC granted the Veteran's claim, to the extent that it assigned a 20 percent rating, with an effective date of July 24, 2008.  See supplemental statement of the case, dated in November 2014.  The AMC indicated that this was the date of receipt of the Veteran's claim.  This appears to have been error, as no such claim is of record; it appears that the Veteran's claim was received in September 2008.  In any event, there is no medical evidence dated during the time period in issue to show that the Veteran had forward flexion of the thoracolumbar spine limited to less than 60 degrees, or a combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  In addition, there is no medical evidence to show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board therefore finds that the evidence is insufficient to show that the criteria for a rating in excess of 10 percent under the General Rating Formula have been met prior to July 24, 2008, and that the claim must be denied.  

A rating in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  

A VA progress note, dated in January 2008, states that the Veteran had no difficulty ambulating, or muscle pain.  There is no medical evidence dated during the time period in issue to show that the Veteran had a limitation of motion for even a compensable rating under the General Rating Formula, nor does the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings, that would support a rating in excess of 10 percent on the basis of functional loss due to pain.  Therefore, the medical evidence is insufficient to show that the Veteran has spine symptoms such that the evidence supports a conclusion that the loss of motion in the spine more nearly approximates the criteria for a 20 percent evaluation under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board therefore finds that the criteria for a rating in excess of 10 percent are not shown to have been met prior to July 24, 2008, and that the claim must be denied.

As of July 24, 2008

The only recorded ranges of motion, stated in degrees, of record during the time period in issue are as follows: flexion to 80 degrees, with pain at 50 degrees (December 2008 VA examination report); flexion to 60 degrees, with pain at 60 degrees (September 2014 VA back DBQ); flexion to 60 degrees (November 2015 VA back DBQ).  A March 2012 VA progress note states that the Veteran's back had flexion WFL (within functional limits), although specific degrees of motion were not provided.  There is no evidence of ankylosis.  See e.g., September 2014 and November 2015 VA back DBQs (noting that there was no ankylosis).  In summary, there is no evidence to show forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that the Veteran has ankylosis of the entire thoracolumbar spine.  DC 5237; General Rating Formula.

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

The December 2008 VA examination report shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran complained of intermittent low back pain with radiation and numbness over the anterolateral aspect of the right thigh, leg and foot.  The pain was precipitated by long standing, and walking more than a couple of blocks, as well as after long driving.  He reported occasional flare-ups with stiffness and some limitation of motion.  The exact degree of limitation could not be provided without resort to mere speculation.  He reported using Motrin for pain as needed, and a back brace.  He did not limp, and he did not require any assisted walking devices.  Pain did not interfere with his activities of daily living.  There had not been any incapacitating episodes in the last year.  

The Veteran has been unemployed since 1989, and has no current usual occupation.  Prior to 1989 he had worked in security, but had to quit his job because it required long periods of standing.  His back condition had no significant effects on his previous occupation.  

On examination, repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  On neurological examination, there was decreased sensation over the anterolateral aspect of the right thigh, leg, and foot.  Muscle strength was 5/5.  Right ankle and right knee jerks were diminished.  An X-ray was noted to show degenerative changes at L3-4 and L4-5.  The diagnosis was degenerative disc disease at third-fourth lumbar and fourth-fifth lumbar spine with spondylosis and radiculopathy in the right lower extremity.  

The September 2014 VA back DBQ shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the diagnoses were lumbosacral strain, and lumbar spondylosis.  The Veteran complained of lower back pain, with three to four flare-ups per year, during which time he had to miss work.  There was functional loss in the form of less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  Following repetitive-use testing, there was no additional limitation of motion.  Strength was 5/5, bilaterally, at the hips, knees, and ankles.  There was no muscle atrophy.  Deep tendon reflexes were 2+ at the knees and ankles, bilaterally.  A sensory examination was normal.  There was no radicular pain, and no signs or symptoms due to radiculopathy; neither side was affected by radiculopathy.  The Veteran occasionally used a brace.  An MRI (magnetic resonance imaging) study of the lumbar spine, dated in November 2012, was noted to contain an impression of mild degenerative changes without significant canal or foraminal stenosis.  

The question of impact on the ability to work noted the Veteran's assertion that he had to take off of work three to four times a year due to flare-ups.  The examiner stated that it would be speculative to provide an accurate ROM (range of motion) during a flare or after repetitive use over time since there is no flare up at the time of the examination, and that this information could not be provided based on a hypothetical situation.

The November 2015 VA back DBQ shows that the examiner indicated that the Veteran's claims file had not been reviewed, but that his VHA (Veterans Health Administration) and VA treatment records, and service treatment records, had been reviewed.  The report shows the following: the diagnoses were strain, and degenerative arthritis.  The Veteran complained of daily intermittent pain with prolonged standing and sitting, lasting a few hours, and pain with motion and limitation of motion.  On examination, there was pain with motion, and some limitation of motion.  There was no radicular pain or any signs or symptoms due to radiculopathy.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examination is neither medically consistent nor medically inconsistent with the Veteran's statements describing the functional loss with repetitive use over time.  

The examiner was unable to say without resort to mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  The examiner explained that it would be speculative to provide accurate ranges of motion during a flare or after repetitive use over time, since there is no flare-up at the time of the examination, and that this information could not be provided based on a hypothetical situation.  

VA progress notes show a number of treatments for complaints of back pain.  They contain findings of 5/5 strength, and/or that the Veteran was able to heel and toe walk without difficulty.  See e.g. reports, dated in November 2012 and April 2013.  They include a March 2012 report, in which the Veteran complained of severe back pain.  He was noted to have LS (lumbosacral) pain with psoas radiation.  He stated that he took pain medication daily.  He said that he did morning exercise, which helped his pain, and that he pain was worse in the morning and that it eased as the day went on.  It was noted that he was not working.  The Veteran stated that he can do most activities with pain.  

On examination, gait was normal, without assistive devices.  Flexion, extension, side-bending, and rotation were all within functional limits.  Flexion and extension were noted to be pain free.  Deep tendon reflexes were 2+ bilaterally.  Strength was 5/5 at this hips, knees, and ankles, bilaterally.  The examiner noted the following: the Veteran's pain complaints were not consistent with his referral diagnosis.  He is a poor historian.  The source of pain is difficult to identify, as the Veteran has pain with all palpation to nearly the entire right side.  There does not appear to be any muscular restriction or limitation of range of motion.  His strength remains within functional limits.  He was to be seen for one follow-up to learn a stretching and strengthening routine.    

In summary, while there is some evidence of pain, and limitation of motion, the evidence does not otherwise show functional loss due to pain to warrant a rating in excess of 20 percent.  Pain alone does not constitute a functional loss under VA regulations.  Mitchell.  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings (or lack thereof) pertaining to neurologic deficits, muscle strength, and muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.

It is very important for the Veteran to understand that it is the problems he has cited that are the basis for the current 20% finding.   

To the extent that the September 2014 and November 2015 VA back DBQs show that the examiners reported that it would require a resort to mere speculation to provide accurate ranges of motion during a flare-up, or after repetitive use over time, this does not rise to the level of equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of an increased rating claim, that if the level of the appellant's disability . . . cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate); see also 38 C.F.R. § 3.102 (2015) (noting that the Board may not award benefits when the award would be based upon pure speculation).  The DBQs also show that the examiners provided sufficient rationales for their inability to provide a conclusion on this issue.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  

Therefore, even taking into account the complaints of pain and the evidence of degenerative disc disease and arthritis, the evidence does not support a conclusion that the loss of motion in the spine more nearly approximates the criteria for a 20 percent rating under the General Rating Formula, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board therefore finds that the criteria for a rating in excess of 20 percent are not shown to have been met, and that the claim must be denied.

Conclusion

For the entire time period in issue, the evidence is insufficient to show that the Veteran has associated neurological abnormalities that warrant a separate evaluation.  See General Rating Formula, Note 1.  In this regard, service connection has been granted for radiculopathy, which has been combined with the Veteran's lumbar strain.  The medical evidence shows that he had some decreased sensation on the right upon VA examination in December 2008, with no subsequent findings of radiculopathy.  In this regard, the 2014 and 2015 VA back DBQs state that there was no radicular pain or any signs or symptoms due to radiculopathy.  Therefore, the December 2008 findings appear to have been no more than a temporary exacerbation, as opposed to a worsening of an underlying condition.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, the Veteran is not shown to have chronic radiculopathy manifested by mild incomplete paralysis, or neuralgia, of a lower radicular group, and a separate rating for radiculopathy is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).   

The Board has considered the Veteran's statements that he should be entitled to an increased rating.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his back symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is are evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss work, or that it has resulted in any post-service surgery or hospitalization during the time period on appeal.  In this regard, service connection is in effect for chronic paranoid schizophrenia, evaluated as 100 percent disabling, since 1992.  Notwithstanding his complaints that he had to miss work three to four times a year due to back symptoms during his September 2014 VA examination, there is no record to show that the Veteran has worked at any time since 1992.  See e.g., December 2008 VA examination report.  

A number of VA progress notes, dated as of 2011, show that he reported that he was not working, or that he was retired.  A decision of the Social Security Administration, dated in June 1990, shows that he was determined to be disabled, with a primary diagnosis of anxiety disorder, and a secondary diagnosis of hypertension.  There is no history of surgery or hospitalization for back symptoms during the time period in issue.  While his back disability has resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability is not shown to have resulted in marked interference with employment or frequent periods of hospitalization, nor are other factors of record warranting a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, the Veteran has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected back disability.  Notwithstanding his complaints that he had to miss work three to four times a year due to back symptoms during his September 2014 VA examination, he has repeatedly stated elsewhere that he has not worked since about 1989.  There is no record to show that the Veteran has worked at any time since 1992.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2008 and January 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as December 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded three examinations.  

In July 2014, the Board remanded this claim.  The Board directed that the Veteran be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbosacral strain.  In September 2014, and November 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Prior to July 24, 2008, a rating in excess of 10 percent for service-connected  lumbosacral strain with radiculopathy is denied.

As of July 24, 2008, a rating in excess of 20 percent for service-connected lumbosacral strain with radiculopathy is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


